Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 04/14/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-19 have been considered and examined.  Claim(s) 20-22 has/have been canceled.

                      EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 16, line 2, after "board" INSERT -- . - -.



Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations A light device, comprising: wherein the light source includes a first leaf cover located close to the bottom housing, a third leaf cover located distal to the bottom housing, and a second leaf cover located between the first leaf cover and the third leaf cover, the first leaf cover has a first surface area, the second leaf cover has a second surface area, the third leaf cover has a third surface cover, wherein the first surface area is larger than the second surface area, and the second surface area is larger than the third surface area, wherein the light passing shell assembly further includes a fixing device and a shell, the fixing device and the shell form a hollow cylinder body, wherein the third cover leaf further includes a protection cover for concealing the hollow cylinder body are not disclosed. 
The closest prior art are Chien (US Pub. 2018/0274776) and Jen (US Pub. 2004/0231205). While Chien discloses a light device (Fig. 11), comprising: a bottom housing (21 and 22 two half base; [0129]) and Jen discloses leaves (Fig. 2; 81). Neither Chien nor Jen disclose or suggest in summary wherein the light source includes a first leaf cover located close to the bottom housing, a third leaf cover located distal to the bottom housing, and a second leaf cover located between the first leaf cover and the third leaf cover, the first leaf cover has a first surface area, the second leaf cover has a second surface area, the third leaf cover has a third surface cover, wherein the first surface area is larger than the second surface area, and the second surface area is larger than the third surface area, wherein the light passing shell assembly further includes a fixing device and a shell, the fixing device and the shell form a hollow cylinder body, wherein the third cover leaf further includes a protection cover for concealing the hollow cylinder body.  The leaf surface area sizes are unclear in Jen, and one cannot use a ruler on a drawing.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GLENN D ZIMMERMAN/Examiner, Art Unit 2875            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875